                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

In re: Runnin L Farms, LLC                         )          Case No.: 19-82716-CRJ-11
                                                   )
       EIN: xx-xxx0864                             )
                                                   )
               Debtor.                             )          CHAPTER 11
                                                   )

                    DEBTOR’S OBJECTION TO PROOF OF CLAIM OF
                         McGRIFF TIRE [CLAIMS DOC. 20-1]

       COMES NOW Runnin L Farms, LLC (the “Debtor”), and shows unto this Honorable
Court the following:

                                            Background

       1.      On September 9, 2019, the Debtor commenced with this Court a voluntary case
under Chapter 11 of Title 11, United States Code (the “Petition Date”).

       2.      This Court has subject matter jurisdiction to consider and determine this motion
pursuant to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue
is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The Debtor is a limited liability company organized and operating under the laws
of the State of Alabama.

                                        Proof of Claim 20-1

       4.      The Debtor listed McGriff Tire as a potential creditor with an unliquidated claim
in its bankruptcy petition [Doc. 1] and again in its bankruptcy schedules filed with the Court
[Doc. 37].

       5.      Since the Petition Date, McGriff Tire has been a party listed on the Clerk of
Court’s creditors matrix.

       6.      In an Order dated October 8, 2019, this Court set December 16, 2019 as the
deadline for all creditors to file proofs of claim in this case (the “Bar Date Order”).




Case 19-82716-CRJ11          Doc 156 Filed 01/15/20 Entered 01/15/20 11:50:07             Desc
                               Main Document     Page 1 of 3
        7.      According to the certificate of service filed by the Debtor on October 9, 2019, its
counsel serviced a copy of the Bar Date Order on the creditors matrix that day [Doc. 56].

        8.      Accordingly, McGriff Tire had actual notice of the Bar Date Order.

        9.      Pursuant to Fed.R.Bankr.P. Rule 3003(c)(2), McGriff Tire had to file a timely
proof of claim in this case to participate in any estate distribution.

        10.     On January 9, 2020, McGriff Tire filed a proof of claim three weeks after the
claims bar date had passed.

        11.     McGriff Tire has not sought leave of the Court to file a late claim pursuant to
Fed.R.Bankr.P. Rule 3002(c); further, since it had actual notice of the claims bar date, it is not
entitled to such relief.

        12.     Allowing McGriff Tire to participate in a distribution from the bankruptcy estate
would disadvantage those creditors who filed timely proofs of claim and be inequitable to the
estate as a whole.

        13.     Accordingly, the Debtor objects to Proof of Claim 20-1 on grounds that this claim
was filed untimely and without leave of the Court to extend the claims bar date as required by
Fed.R.Bankr.P. Rule 3002(c).

        WHEREFORE, premises considered, the Debtor respectfully requests this Court to enter
an Order: sustaining its objection to proof of claim 20-1; and granting such relief as this Court
deems just and proper.

        Respectfully submitted this the 15th day of January, 2020.


                                               /s/ Tazewell T. Shepard IV
                                               Tazewell T. Shepard III
                                               Tazewell T. Shepard IV
                                               Attorneys to Chapter 11 Debtor

                                               SPARKMAN, SHEPARD & MORRIS, P.C.
                                               P.O. Box 19045
                                               Huntsville, AL 35804
                                               Tel: (256) 512-9924
                                               Fax: (256) 512-9837




Case 19-82716-CRJ11           Doc 156 Filed 01/15/20 Entered 01/15/20 11:50:07               Desc
                                Main Document     Page 2 of 3
                              CERTIFICATE OF SERVICE

       This is to certify that I have this the 15th day of January, 2020 served the foregoing
document upon the Debtor’s 20 largest unsecured creditors, Richard Blythe, Office of the
Bankruptcy Administrator, McGriff Tire, P.O. Box 1148, Cullman, AL 35056, and all persons
requesting notice by electronic service through the Court’s CM/ECF system and/or by depositing
said copies in the United States Mail in properly addressed envelopes with adequate postage
thereon.

                                       /s/ Tazewell T. Shepard IV
                                       Tazewell T. Shepard IV




Case 19-82716-CRJ11        Doc 156 Filed 01/15/20 Entered 01/15/20 11:50:07             Desc
                             Main Document     Page 3 of 3
